DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on April 19, 2021 in which claims 1-3 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “wherein the one or more fasteners is configured to secure the handkerchief in place and prevent the handkerchief from displacement”, which is indefinite since it is unclear if the handkerchief is part of the claimed invention. Here, the internal cavity is configured to hold a handkerchief in place, in which is handkerchief is not positively claimed, the internal cavity is “configured” to hold a handkerchief in place. The recitation “to secure the handkerchief in place and prevent the handkerchief from displacement”, provides structure to the handkerchief, and therefore it is unclear if the handkerchief is part of the claimed invention.
All dependent claims are rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horn (2006/0273129).
Regarding claim 1, Horn teaches, A handkerchief holder system ([0018], figures 1-3), comprising: a body (10, 0018], figures 1-3) having: an overhanging edge (20, [0020], [0021], [0022], figures 2 and 3); an internal cavity (“a valuables protecting device 10 in the nature of a wallet, having one or more internal pockets, is depicted. The wallet 10 is elongated and generally rectangular and is capable of holding currencies of various shapes and sizes”, [0018], therefore, 10 has an internal cavity); and one or more fasteners (12, “As may be seen in FIG. 1, closure devices, for example snaps 12 secure a frontal flap 14”, [0019]); wherein the overhanging edge is configured to rest on the breast pocket of a garment (“Referring to FIG. 2, the wallet 10 is readily secured to one's clothing, e.g., an inside breast pocket as seen in FIG. 3…This is accomplished, in accordance with the teachings of the present invention, by one or more strategically positioned alligator type clips 20.”, [0020], therefore, 20 is configured to rest on the breast pocket of a garment, figure 3); wherein the internal cavity is configured to hold a handkerchief in place (“a valuables protecting device 10 in the nature of a wallet, having one or more internal pockets, is depicted. The wallet 10 is elongated and generally rectangular and is capable of holding currencies of various shapes and sizes”, [0018], therefore the internal cavity is configured to hold a handkerchief in place, here since 10 is “capable of holding currencies of various shapes and sizes”, 10 is configured to hold a handkerchief in place); wherein the one or more fasteners is configured to secure the handkerchief in place and prevent the handkerchief from displacement (“As may be seen in FIG. 1, closure devices, for example snaps 12 secure a frontal flap 14”, [0019], “it is an objective of the device of the present invention to keep valuables secure on the user's person in a manner which is both unobtrusive and comfortable to wear”, [0011], therefore, 12 is configured to secure the handkerchief in place and prevent the handkerchief from displacement, here since 12 secures 10, in which 10 is “capable of holding currencies of various shapes and sizes”, 12 is configured to secure the handkerchief in place and prevent the handkerchief from displacement). 

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masters (3,184,759).
Regarding claim 2, Masters teaches, A method for manufacturing a handkerchief holder system (figures 1-4), the method comprising: forming a body having: an overhanging edge; an internal cavity; and one or more fasteners; wherein the body is made of durable plastic or other suitable material; and wherein the one or more fasteners are snap fasteners (“The holder 4 includes a substantially rectangular envelope 5, open at one of its ends, as at 6, which in use is positioned uppermost as illustrated in FIGURE 1. The envelope 5 is formed of plastic sheet material such as vinyl resin and is adapted to have a folded handkerchief such as the handkerchief 3 inserted therein from its open end 6 with an edge portion of the handkerchief extending outwardly beyond said open end 6 of the envelope 5. The envelope 5 consists essentially of two juxtaposed, substantially rectangular pieces 7 of plastic sheet material having their bottom edges 8 and portions of their opposite side edges 9 adjoining said bottom edges 8 joined together by application of heat and pressure and having separable upper edge portions 10 corresponding to the upper edge portions of the envelope 5 for convenience in inserting a handkerchief such as the handkerchief 3 in the envelope 5. As shown in FIGURES 1 to 4 the upper edge portions 10 of the envelope 5 are removably connected to each other adjacent their top corners by snap fasteners, 11 and the envelope 5 is removably and adjustably connected to the material of the coat or jacket 1 forming the inside of the pocket 2 by tacks indicated generally by the numerals 12, which resemble tacks 'of the type which are employed to hold opposite end portions of a necktie in place and which may be of any suitable construction. The tacks 12 have protective covers 13 applied to their pointed ends, and as shown are combined with one of the elements of the snap fasteners 11, respectively”, Col. Col. 3 ln. 9-17, therefore, the method comprises forming 4 having: 12; an internal cavity; and one or more 11; wherein 4 is made of durable plastic or other suitable material (two juxtaposed, substantially rectangular pieces 7 of plastic sheet material); and wherein the one or more 11 are snap fasteners, figures 1-4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Masters (3,184,759) in view of Adeniji (5,881,382).
Regarding claim 1, Masters teaches, A handkerchief holder system (figures 1-4), comprising: a body having: an overhanging edge; an internal cavity; and one or more fasteners; wherein the overhanging edge is configured to rest in the breast pocket of a garment; wherein the internal cavity is configured to hold a handkerchief in place; wherein the one or more fasteners is configured to secure the handkerchief in place and prevent the handkerchief from displacement (“The holder 4 includes a substantially rectangular envelope 5, open at one of its ends, as at 6, which in use is positioned uppermost as illustrated in FIGURE 1. The envelope 5 is formed of plastic sheet material such as vinyl resin and is adapted to have a folded handkerchief such as the handkerchief 3 inserted therein from its open end 6 with an edge portion of the handkerchief extending outwardly beyond said open end 6 of the envelope 5. The envelope 5 consists essentially of two juxtaposed, substantially rectangular pieces 7 of plastic sheet material having their bottom edges 8 and portions of their opposite side edges 9 adjoining said bottom edges 8 joined together by application of heat and pressure and having separable upper edge portions 10 corresponding to the upper edge portions of the envelope 5 for convenience in inserting a handkerchief such as the handkerchief 3 in the envelope 5. As shown in FIGURES 1 to 4 the upper edge portions 10 of the envelope 5 are removably connected to each other adjacent their top corners by snap fasteners, 11 and the envelope 5 is removably and adjustably connected to the material of the coat or jacket 1 forming the inside of the pocket 2 by tacks indicated generally by the numerals 12, which resemble tacks 'of the type which are employed to hold opposite end portions of a necktie in place and which may be of any suitable construction. The tacks 12 have protective covers 13 applied to their pointed ends, and as shown are combined with one of the elements of the snap fasteners 11, respectively”, Col. Col. 3 ln. 9-17, therefore, the handkerchief holder system of figures 1-4 comprises 4 having: 12; an internal cavity; and one or more 11; wherein 12 is configured to rest in the breast pocket of a garment (“the envelope 5 is removably and adjustably connected to the material of the coat or jacket forming the inside of the pocket 2 by tacks indicated generally by the numerals 12”); wherein the internal cavity is configured to hold 3 in place; wherein the one or more 11 is configured to secure 3 in place and prevent 3 from displacement, figures 1-4).
While Masters discloses the overhanging edge 12 attaching to a breast pocket of a garment, best shown in figures 1, 3 and 4, Masters fails to teach, the overhanging edge is configured to rest in the breast pocket of a garment.
Adeniji, a pocket square, Abstract, teaches, the overhanging edge is configured to rest in the breast pocket of a garment (“the pocket square 100 can include a clip 300 or the like to assist in securing the pocket square 100 to the front pocket material of the jacket…one leg 302 (e.g., the front leg) of the clip 300 can be separated from the other leg 304 (thereby storing energy) and the material of the jacket pocket is inserted between the two legs against one of the layers 110, 120. When the one leg is released, the natural biasing force causes it to return to its original state, thereby clamping and securing the pocket square to the jacket pocket. The front leg 302 can have a bent portion 303 at its end to assist the user (wearer) in lifting the front leg 302 away from the pocket (thereby assisting in separating the two legs 302, 304 apart)”, [0029], figure 2, therefore, 300 is configured to rest in the breast pocket of a garment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the overhang edge as taught by Masters as a clip configured to rest in the breast pocket of a garment as taught by Adeniji in order to provide an overhang edge that does not penetrate the fabric of the breast pocket, since the overhang edge is a “U-shaped bent structure that naturally applies a biasing force…one leg 302 (e.g., the front leg) of the clip 300 can be separated from the other leg 304 (thereby storing energy) and the material of the jacket pocket is inserted between the two legs against one of the layers…When the one leg is released, the natural biasing force causes it to return to its original state, thereby clamping and securing the pocket square to the jacket pocket. The front leg 302 can have a bent portion 303 at its end to assist the user (wearer) in lifting the front leg 302 away from the pocket (thereby assisting in separating the two legs 302, 304 apart)”, [0029].
Regarding claim 3, the combined references teach, A method of holding a handkerchief (Masters, figures 1-4), the method comprising: providing the system of claim 1; inserting a handkerchief within the cavity of the system; enclosing the handkerchief within the system via fasteners; and placing the system containing the handkerchief inside the pocket of a garment (“The holder 4 includes a substantially rectangular envelope 5, open at one of its ends, as at 6, which in use is positioned uppermost as illustrated in FIGURE 1. The envelope 5 is formed of plastic sheet material such as vinyl resin and is adapted to have a folded handkerchief such as the handkerchief 3 inserted therein from its open end 6 with an edge portion of the handkerchief extending outwardly beyond said open end 6 of the envelope 5. The envelope 5 consists essentially of two juxtaposed, substantially rectangular pieces 7 of plastic sheet material having their bottom edges 8 and portions of their opposite side edges 9 adjoining said bottom edges 8 joined together by application of heat and pressure and having separable upper edge portions 10 corresponding to the upper edge portions of the envelope 5 for convenience in inserting a handkerchief such as the handkerchief 3 in the envelope 5. As shown in FIGURES 1 to 4 the upper edge portions 10 of the envelope 5 are removably connected to each other adjacent their top corners by snap fasteners, 11 and the envelope 5 is removably and adjustably connected to the material of the coat or jacket 1 forming the inside of the pocket 2 by tacks indicated generally by the numerals 12, which resemble tacks 'of the type which are employed to hold opposite end portions of a necktie in place and which may be of any suitable construction. The tacks 12 have protective covers 13 applied to their pointed ends, and as shown are combined with one of the elements of the snap fasteners 11, respectively”, Col. Col. 3 ln. 9-17, therefore, the method comprises: providing the system of claim 1; inserting 3 within the cavity of the system; enclosing 3 within the system via 11; and placing the system containing 3 inside the pocket of a garment, figures 1-4).	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. 2018/0332903 by Payne discloses a holder system with a body, internal cavity and fasteners that secure a handkerchief in place. 
2. 2006/0282989 by Dietz discloses a holder system with a body, internal cavity and fasteners and an overhand edge.
3. 2,851,693 by Gottlieb discloses a holder system within a breast pocket with a body, internal cavity and fasteners that secure a handkerchief in place. 
4. 2,815,509 by Williamson discloses a holder system within a breast pocket with a body, internal cavity and fasteners that secure a handkerchief in place. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732